                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     UNITED STATES OF AMERICA,                         Case No. 09-cr-00624-SI-1
                                   5                    Plaintiff,
                                                                                           ORDER DENYING DEFENDANT’S
                                   6             v.                                        MOTION FOR JUDICIAL
                                                                                           RECOMMENDATION
                                   7     BRYAN KEITH RICHARDSON,
                                                                                           Re: Dkt. No. 88
                                   8                    Defendant.

                                   9
                                              On August 27, 2018, defendant Bryan Keith Richardson, an incarcerated federal prisoner,
                                  10

                                  11   filed a document entitled “Motion for Judicial Recommendation for Appropriate Relief.” Dkt. No.

                                  12   88. For the reasons set forth below, the Court DENIES defendant’s motion.
Northern District of California
 United States District Court




                                  13          Defendant Richardson was charged with several counts of 18 U.S.C. § 2113(a), Unarmed
                                  14   Bank Robbery, by Grand Jury on May 4, 2009. Dkt. No. 1. On September 25, 2009, defendant
                                  15
                                       pleaded guilty to eight counts of bank robbery. Dkt. Nos. 18-19. On February 12, 2010, the Court
                                  16
                                       sentenced defendant to a 120-month term of imprisonment on each count, to run concurrently, and
                                  17
                                       a 3-year term of supervision for counts 1-8, to run concurrently. Dkt. No. 29.
                                  18
                                  19          In the present motion, Richardson requests that the Court “order” the Bureau of Prisons

                                  20   (“BOP”) to set defendant’s time in the Second Chance Act RRC placement for 271-365 days, rather

                                  21   than the ordered 120 days. Dkt. No. 88 at 2.
                                  22

                                  23
                                                                                 DISCUSSION
                                  24
                                              “The Bureau of Prisons has the statutory authority to choose the locations where prisoners
                                  25
                                       serve their sentence.” U.S. v. Ceballos, 671 F.3d 852, 855 (9th Cir. 2011) (per curiam) (citing 18
                                  26
                                  27   U.S.C. § 3621(b) (“The Bureau of Prisons shall designate the place of the prisoner’s

                                  28   imprisonment.”)).
                                               While a [district court] judge has wide discretion in determining the length and type
                                   1           of sentence, the court has no jurisdiction to select the place where the sentence will
                                   2           be served. Authority to determine the place of confinement resides in the executive
                                               branch of the government and is delegated to the Bureau of Prisons.
                                   3
                                       Id. (quoting U.S. v. Dragna, 746 F.2d 457, 458 (9th Cir. 1984) (per curiam). Moreover, district
                                   4
                                       court recommendations to the BOP are non-reviewable, and any appeal will be dismissed for lack
                                   5

                                   6   of jurisdiction. Id.

                                   7           The BOP is authorized to “designate any available penal or correctional facility . . . that the

                                   8   Bureau determines to be appropriate and suitable,” including halfway houses (i.e., RRCs). See
                                   9
                                       Rodriquez v. Smith, 541 F.3d 1180, 1182 (9th Cir. 2008) (“Under 18 U.S.C. § 3621(b), the BOP has
                                  10
                                       authority to designate the place of an inmate’s imprisonment.”). The recommendations of the
                                  11
                                       sentencing court to the BOP regarding where the sentence should be served are given only non-
                                  12
Northern District of California
 United States District Court




                                       binding weight. 18 U.S.C. § 3621(b).
                                  13

                                  14           As a discretionary matter, this Court declines to make a recommendation to the BOP

                                  15   concerning the length of defendant’s halfway house placement. Nearly ten years after this Court
                                  16   sentenced Richardson, the BOP is in a much better position than the Court to consider Richardson’s
                                  17
                                       request in light of his circumstances and the availability and suitability of halfway house facilities.
                                  18
                                  19
                                                                                 CONCLUSION
                                  20

                                  21           In accordance with the foregoing, the request for a recommendation to the BOP regarding

                                  22   halfway house placement is DENIED.

                                  23

                                  24
                                               IT IS SO ORDERED.
                                  25
                                       Dated: January 30, 2019
                                  26
                                                                                         ______________________________________
                                  27                                                     SUSAN ILLSTON
                                                                                         United States District Judge
                                  28
                                                                                          2
